 

International MASTER DISTRIBUTOR AGREEMENT

 

International Master Distributor Agreement

Entered into on the 13th day of August 2015

 

by and between

 

ECO-LOGICAL CONCEPTS, Inc. (herein called “COMPANY”)

a US corporation having its principal place of business at

420 JERICHO TURNPIKE, SUITE 110

JERICHO NY 11753-1319

 

and

 

ECO LOGIC LIMITED. (hereinafter called “Distributor”)

a New Zealand registered company having its principal place of business at

2/33 NEWTON STREET, MT MAUNGANUI, TAURANGA, 3116

NEW ZEALAND

 

COMPANY is engaged in the design, manufacture, distribution, sale and license of
the Products and has the right to appoint a distributor thereof, and the
Distributor desires to act as the sole distributor appointed by COMPANY in the
Region. In consideration of the mutual promises and covenants herein contained,
the parties hereto agree as follows:

 

1. Definitions

 

  a) “Region” refers to the territories for which Distributor is hereby granted
master distributor rights, listed as follows:

 

All countries on the African continent and the surrounding Indian Ocean Islands;

 

the countries of the S/W Pacific which are referred to collectively as
Australasia, including:

 

  AUSTRALIA TUVALU SOLOMON ISLAND   FRENCH POLYNESIA COCOS KEELING ISLAND WALLIS
FUTUNA   NIUE NAURU FIJI   TONGA PITCAIRN ISLAND NEW ZEALAND   CHRISTMAS ISLAND
VANUATU TOKELAU   KIRIBATI COOK ISLAND WESTERN SAMOA   PAPUA NEW GUINEA NEW
CALEDONIA  

 

Germany and The Netherlands

 

  b) “Products” refers to a range of products for use in the biological
treatment of wastewater, produced in tablet form and in granular form, currently
sold under the following labels: Waste Eze; Trap Eze; Pond Eze; Sept Eze; Porta
Eze; Shock Eze.

 

 

 

 

2. Sole Distributor

 

a) COMPANY hereby appoints Distributor, and Distributor agrees to act, as the
sole distributor for the Products in the Region during the term hereof.

 

b) Distributor shall have the right (i) to use the Products solely for
demonstration purposes; (ii) to use the Trademarks solely in connection with its
marketing and distribution of Products hereunder, in accordance with applicable
law and COMPANY’s policies (to include a copy of Company’s policies) regarding
Trademark usage as established from time to time; and (iii) to distribute the
Products and their documentation to Customers at prices and on terms determined
by Distributor.

 

c) Distributor agrees to use its best efforts to promote vigorously the
marketing and distribution of the Products within the Region.

 

d) Distributor has the right to assign sub-distributors within the Region.

 

e) Distributor reserves all rights to the NOVA TABS trademarks (names and logos)
and will retain all such rights indefinitely.

 

f) Company shall label all product manufactured and/or ordered by or for
Distributor with the NOVA TABS label and logo provided for Company’s use by
Distributor. Company undertakes not to use, or to supply product using the Nova
Tabs trademark label or name to any parties outside of this agreement. On
termination of this agreement all rights to the use of the Nova Tabs name and
logo shall remain with Distributor and Company shall cease to use same and will
return or supply any labels or products bearing the Nova Tabs name or logo or
destroy the same in a manner agreed by the parties.

 

g) Distributor shall at all times conduct its business according to the highest
standards and in a manner calculated to protect and promote the reputation of
the Products.

  

3.Order Procedure and Terms

 

(a) Orders and Credit

 

Orders for Products will be placed by Distributor with COMPANY or COMPANY’s
authorized source. Distributor will make payment, in U.S. dollars by wire
transfer of immediately available funds to COMPANY or such bank account as
COMPANY shall specify to Distributor in writing, within 7 days after the date of
dispatch of the goods.

 

(b) Shipments

 

All shipments of Products shall be F.O.B. COMPANY’s facility, currently located
in Missouri, USA and shall be shipped to Distributor’s delivery address as
specified by Distributor on individual purchase orders.

 

 

 

 

Unless Distributor’s order specifies the name of a carrier, COMPANY will select
the carrier. All arrangements for transportation and insurance at full value of
Products shipped will be made by COMPANY.

 

COMPANY will use reasonable efforts to make deliveries promptly of order so
accepted, but COMPANY will not be liable for any damages to Distributor or to
any other person for any freight line delay.

 

(c) Controlling Terms

 

The terms and conditions of this Agreement and of the applicable COMPANY invoice
or confirmation and Standard Terms and Conditions of Sale will apply to each
order accepted or shipped by COMPANY hereunder.

 

The provisions of Distributor’s form of purchase order or other business forms,
if any, will not apply to any order notwithstanding COMPANY’s acknowledgment or
acceptance of such order.

 

(d) Cancellation

 

COMPANY reserves the right to cancel orders placed by Distributor if Distributor
(i) fails to make any payment as provided in the Agreement or on the terms of
payment set forth in any invoice, (ii) fails to meet reasonable credit or
financial requirements established by COMPANY, including any limitations on
allowable credit or (iii) otherwise fails to comply with the terms and
conditions of this Agreement. No such cancellation, refusal or delay shall be
deemed a termination (unless COMPANY so advises Distributor) or breach of this
Agreement by COMPANY.

 

4. Prices

 

(a) Product Purchase

 

COMPANY shall invoice Distributor each time Products are shipped. All prices are
F.O.B. COMPANY’s facility and include export packaging.

 

Prices are also sole of any sales, use, excise, value added, withholding or
similar tax of any kind Distributor agrees to pay, and to indemnify and hold
COMPANY harmless from any sales, use, excise, value added, withholding or
similar tax levied outside of the United States on the Products.

 

(b) Price List: Pricing fixed for minimum 1 year starting Jan 1, 2015.

 

5. Support

 

Distributor shall provide in a timely fashion the same technical and sales
support services to Customers as provided by COMPANY to Distributor. COMPANY
will at its own expense, provide training to distributor and / or distributors
sales team in order for Distributor to perform sales of Products effectively.

 

 

 

 

6. Literature, Sales Aids, Demonstration Equipment

 

COMPANY will provide an Initial Marketing Package, with Distributor’s initial
order. COMPANY also agrees to provide such price lists, photographs,
video-tapes, pre- releases, demonstration scripts and bulletins prepared by
COMPANY in the ordinary course of business useful to the Distributor in carrying
out its responsibilities hereunder. COMPANY will provide customary support in
the form of telephone/fax support, software and documentation updates for the
demonstration sets.

 

7. Compliance with Governmental Regulations

 

The obligation of COMPANY to supply the products shall be, at all times, subject
to any applicable U.S. export control laws and regulation and import control
laws. Distributor will comply with such laws and regulations.

 

Distributor acknowledges that COMPANY is subject to regulation under laws of the
United States, under which export or diversion of COMPANY Products to certain
countries is prohibited.

 

Distributor agrees that it will not export or re-export outside the Region,
directly or indirectly, any Products or technical data relating to Products
without the prior written consent of COMPANY and complying with all applicable
regulations.

 

8. Relationship Between Parties

 

COMPANY and Distributor are independent contractors and are not, and shall not
represent themselves as, principal and agent or joint ventures. Distributor
shall act as a principal on its own behalf and has no legal power or authority,
express or implied, to act for or obligate COMPANY in any manner.

 

9. Proprietary Rights

 

The parties agree not to disclose to a third party any confidential technical
information concerning the Products or any other information of a confidential
nature about COMPANY. The Parties acknowledge that they each retain all
copyrights and other proprietary rights to the Products and Trademarks, and
specifically Distributor obtains only the rights to the Products specifically
granted in Section 2 hereof.

 

Distributor shall include a copy of the MSDS sheet for each particular product
delivery.

 



 

 

 

10. Assignability

 

Neither this Agreement nor any of the rights granted under it shall be
assignable by Distributor without the prior written consent of COMPANY.

 

11. Duration

 

This Agreement shall commence on the date first above written and shall remain
in effect for five (5) years and shall be automatically renewed for successive
five (5) year terms if, and continue in effect if, on each 5th anniversary of
the date hereof, it has not been terminated by either party in accordance with
any of the terms of this Agreement.

 

12. Termination Upon Default

 

This agreement may be terminated as follows:

 

a) by either party by written notice to the other party if (i) a receiver shall
have been appointed over the whole or any substantial part of the assets of the
other party, (ii) a petition or similar document is filed by the other party
initiating any bankruptcy or reorganization proceeding (iii) such a petition is
filed against the other party and such proceeding shall not have been dismissed
or stayed within 60 days after such filing.

 

(b) Following the initial 6 months of this agreement, by either party upon
written notice if the other party has breached the terms of this Agreement in
any material respect and fails to cure such breach with 60 days after such other
party’s receipt of written notice of such default;

 

13. Effect of Termination

 

Upon termination of this Agreement:

 

(a) COMPANY, at its option, will repurchase any or all Products then in
Distributor’s possession at a price not greater than the price paid by
Distributor for such Products. Upon receipt of any Products so repurchased from
Distributor, COMPANY shall issue an appropriate credit to Distributor’s account.

 

(b) Distributor’s existing company name is Eco Logic Ltd.. Distributor has the
right to retain this name.

 

(c) NEITHER COMPANY NOR DISTRIBUTOR SHALL BE LIABLE TO THE OTHER FOR DAMAGES OF
ANY KIND, INCLUDING INCIDENTAL OR CONSEQUENTIAL DAMAGES, ON ACCOUNT OF THE
TERMINATION OF THIS AGREEMENT FOR ANY REASON.

 



 

 

 

(d) Neither party will be entitled to any reimbursement in any amount for any
training, market development, investments or other costs expended by either
party before the termination of this Agreement.

 

14. Limited Liability

 

IN NO EVENT SHALL COMPANY BE LIABLE FOR INDIRECT, SPECIAL INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY NATURE WHATSOEVER, INCLUDING WITHOUT LIMITATION
LOSS OF PROFITS, USE OF DATA OR OTHER COMMERCIAL LOSS WHETHER OR NOT COMPANY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THIS LIMITATION SHALL APPLY TO
ANY CLAIM OR CAUSE OF ACTION WHETHER IN CONTRACT OR TORT (INCLUDING NEGLIGENCE),
IN LAW OR EQUITY, STRICT PRODUCT LIABILITY OR OTHERWISE, OR UNDER ANY OTHER
THEORY INCLUDING CLAIMS CONCERNING PATENT, COPYRIGHT OR OTHER PROPRIETARY RIGHTS
INFRINGEMENT.

 

15. Miscellaneous

 

(a) Notices. All notices or reports permitted or required under this Agreement
must be in writing and must be delivered by personal delivery, telegram, telex,,
facsimile transmission or by certified or registered mail, return receipt
requested, and shall be deemed given upon personal delivery, five (5) days after
deposit in the mail, or upon acknowledgment or receipt of electronic
transmission. Notices shall be sent to the address set forth on the signature
page of this Agreement or such other address as either party may specify in
writing. All other notices to COMPANY shall be sent to its Principals.

 

(b) Force Majeure. Neither party will be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder (except for the
payment of money) on account of strikes, shortages, riots, insurrection, fires,
flood, storm, explosions, acts of God, war, governmental action, labor
conditions, earthquakes, or any other similar cause which is beyond the
reasonable control of such party.

 

(c) Waiver. The failure of either party to require performance by the other
party of any provision hereof will not affect the full right to require such
performance at any time thereafter nor will the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of the provision
itself.

 

(d) Severability. In the event that any provision of this Agreement is found to
be unenforceable or invalid under any applicable law or is so held by a court of
competent jurisdiction, such unenforceability or invalidity will not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provision will be changed and interpreted so as best to accomplish the
objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court decisions.

 



 

 

 

(e) Hiring of Personnel. Both parties agree that the hiring and training of
personnel by each other to carry out duties pursuant with this contract
represents significant investments. In recognition of this both parties agree:

 

(i) During the term of this agreement not to enter into any relationship of
employment, consultancy or agency with any person who, at any time during the
previous year to the relationship with COMPANY was an employee of the
Distributor.

 

(ii) In the event of termination of this agreement by the COMPANY with the
intent of appointing as distributor a selling organization in the territory then
COMPANY agrees, for the duration of one year after expiration of this agreement,
not to enter into any relationship of employment, consultancy or agency, with
any person who, at anytime in the twelve months prior to the expiration date of
the contract, was an employee or sub distributor of the Distributor.

 

(f) Governing Law. This Agreement will be governed in all respects by the laws
of the State of New York, U.S.A.. Distributor hereby irrevocably consents to the
personal jurisdiction of the courts of the State of New York, which courts shall
have Sole jurisdiction over any claim or dispute arising hereunder, and to
service of process within or without the said State by certified mail requiring
a signed receipt. The parties agree that the United Nations Convention on
Contracts for the International Sales of Goods (1980) is specifically excluded
from application to this Agreement.

 

(g) Headings. The section headings appearing in the Agreement are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or extent of such section and in no manner affect this Agreement.

 

(h) Arbitration. Any claim, dispute or controversy arising out of or in
connection with or relating to this Agreement or the breach or alleged breach of
this Agreement will be submitted by the parties to arbitration by the American
Arbitration Association in the State of New York, U.S.A. under the commercial
rules then in effect for that Association. All proceedings will be held and a
transcribed record prepared in English. The parties will choose, by mutual
agreement, one arbitrator with 30 days of receipt by a party of the other
party’s notice of its intent to arbitrate. If no arbitrator is appointed within
the time in this Agreement provided or any extension of time which is mutually
agreed upon, such Association will make such appointment within 30 days of such
failure. The award rendered by the arbitrator shall include costs of
arbitration, reasonable attorneys’ fees and reasonable costs for expert and
other witness, and judgment on such award may be entered in any court having
jurisdiction thereof.

 

(i) Amendments. The parties agree that this Agreement may be amended upon mutual
agreement of COMPANY and Distributor. Each amendment to this agreement shall be
signed by both parties to this Agreement.

 

(j) Counterparts. This Agreement may be signed in two counterparts each of which
shall be deemed to be original, but which together will form a single agreement
as if both parties had executed the same document.

 

(k) Authority. Each party warrants that (x) it has full power and authority to
enter into and perform its obligations under this Agreement,(y) this Agreement
has been duly authorized by and is binding and enforceable upon such party and
(z) the person signing this Agreement on that party’s behalf has been duly
authorized and empowered to enter into this Agreement. Each party further
acknowledges that it has read this Agreement, understands it, and agrees to be
bound by it.

 



 

 

 

(l) Approvals. In each case where approvals or consents of either party are
required under this Agreement, such approvals or consents shall not be
unreasonably withheld.

 

(m) Indemnity. Both COMPANY and the Distributor agree to indemnify each other
and hold each other harmless from any losses, claims, or damages (including
attorneys’ fees) incurred as a result of any breach of this Agreement by
themselves, or incurred as a result of any negligence, misrepresentation, error,
or omission by either party or its agents or employees.

 

(n) Additional Products. This agreement shall apply to any new product
introduced by COMPANY into its product range.

 

(o) Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the parties as to the matter covered hereby. This Agreement
supersedes, any prior or collateral agreements with respect to the matters
covered by this agreement.

  

EXECUTED by the parties:                 COMPANY   Distributor          
Signature: /s/ JOEL FALITZ    Signature: /s/ BEN VAN DER WEIDE  (Duly
Authorized)   (Duly Authorized)           Name: JOEL FALITZ   Name: BEN VAN DER
WEIDE Title: PRESIDENT   Title: MANAGING DIRECTOR

 



 

 

